EXCLUSIVE LICENSE AGREEMENT

 

 

THIS AGREEMENT effective January 18th , 2012 (the “Effective Date”) is entered
into by and between Amarantus BioSciences, Inc. a Delaware corporation,
(“AMBS”), and Power 3 Medical Products, Inc. (“Power 3”). The parties, intending
to be legally bound, agree as follows:

 

SECTION 1 – LICENSE

 

1.1 Grant of Exclusive License. For the term of this Agreement, Power 3 hereby
grants to AMBS an exclusive worldwide license to develop, manufacture, have
manufactured, use, market, sell and import medical devices and methods under the
Power 3 PK IP, including but not limited to the items of intellectual property
detailed on Schedule A hereto, and to use all trademarks and copyrights related
to the Power 3 PK IP in furtherance of such activities.

 

1.1(a) Grant of Non-Exclusive License. For the term of this Agreement, Power 3
hereby grants to AMBS a non-exclusive, royalty-free, fully paid-up world-wide
license to Power 3 know-how, patents and patent applications which relate to
medical devices and methods for the treatment of Neurodegenerative disease as it
relates to Parkinson’s disease.

 

1.1(b) Definitions.

 

For purposes of this Agreement:

 

(1) “Know-How Rights” shall mean all trade secret and other know-how rights in
and to all data, information, compositions and other technology (including, but
not limited to, formulae, procedures, protocols, techniques and results of
experimentation and testing) in existence on the Effective Date controlled by
Power 3 or its affiliates or arising thereafter to the extent necessary or
useful for AMBS to make, have made, use, develop, sell, exploit or seek
regulatory approval to market a composition, a diagnostic or service, or to
practice any method or process, at any time claimed or disclosed in any issued
patent or pending patent application within the Patent Rights or which otherwise
relates to the Technology.

(2) “Patent Rights” shall mean (a) all patents and patent applications in any
country of the world that claim or cover the Technology to the extent Power 3 or
its affiliates heretofore or hereafter have an ownership or (sub)licensable
interest therein, (b) all divisions, continuations, continuations-in-part, that
claim priority to, or common priority with, the patent applications described in
clauses (a) and (b) above or the patent applications that resulted in the
patents described in clauses (a) and (b) above, and (c) all patents that have
issued or in the future issue from any of the foregoing patent applications,
including utility, model and design patents and certificates of invention,
together with any reissues, renewals, extensions, substitutes or additions
thereto.

 

 

 (3) “Power 3 PK IP” shall mean the Patent Rights and the Know-How.

(4) “Power 3 Neurodegenerative disease IP” or shall mean the Patent Rights and
Know-How.

(5) “Technology” shall mean compositions, devices, technology, data and
information comprising, responsible for, resulting from or relating to use of
the biomarkers of the PK IP and Power 3 Neurodegenerative disease IP and the
tests of the same for the purpose of measuring such biomarkers, together with
all improvements and enhancements thereto, all modifications and derivatives
thereof, all products comprising any of the foregoing, and all methods of
manufacture and uses of any of the foregoing, as it relates to the PK IP and
Power 3 Neurodegenerative disease IP.

1.2 IP Development. All medical devices and all additional intellectual property
pertaining to Parkinson’s disease diagnosis, including all additional patents,
applications, trademarks, copyrights, inventions, trade secrets, and know-how
developed by AMBS or Power 3 during the term of this Agreement relating to or
based in whole or in part on the Power 3 PK IP shall be the sole and exclusive
property of the developing party. All medical devices and all additional
Intellectual Property pertaining to Parkinson’s disease diagnosis conceived or
developed by Power 3 during the term of this Agreement, if any, shall be
included within the scope of the exclusive license granted hereunder to AMBS.

 

1.3 Term of Agreement. The initial term of this Agreement shall be 1 year from
the date hereof, renewable upon mutual written agreement of the parties.

 

1.4 Consideration. In consideration for the licenses granted hereunder, the
validation studies and technology transfer, AMBS shall issue to Power 3 $500,000
worth of AMBS common stock, priced at the closing price of the common stock on
January 23rd, 2012, par value $0.001, in AMBS shares, including a $25,000
exclusivity fee paid to Power 3 upon execution of a non-binding term sheet dated
November 11, 2011 and extended on December 31, 2011. Upon completion of a
technology transfer of the Power 3 PK IP into a facility designated by AMBS
completed to the complete satisfaction of AMBS and transfer of ownership of any
and all patents pertaining to Parkinson’s disease diagnosis by way of assignment
of all related Power 3 PK IP, AMBS will be required to exercise this Asset
Purchase Option as described below in Section 2.

 

SECTION 2 – ASSET PURCHASE OPTION AND RIGHT OF FIRST REFUSAL

2.1 Asset Purchase Option. At any time until the expiration of the licensing
term of this Agreement, AMBS shall have the exclusive option to purchase all of
the Power 3 PK IP for a purchase price equal to $500,000 worth of common stock,
priced at the closing price of the common stock on January 17th 2012, par value
$0.001, in AMBS shares. Within thirty (30) days of AMBS’s written notice to
Power 3 that it elects to exercise the purchase option, the purchase shall be
concluded by execution of a formal Asset Purchase Agreement containing customary
representations and warranties, together with any and all ancillary
documentation necessary to affect the sale.

2

 

2.2 Right of First Refusal. For the full term of the Agreement, AMBS shall be
granted a Right of First Refusal to acquire the Power 3 Neurodegenerative
disease IP, including but not limited to the IP on Schedule D, whereby upon
completion of the Phase 2 validation study as described in Schedule B, Power 3
shall be required to negotiate in good faith for the sale of the Power 3
Neurodegenerative disease IP to AMBS for a period of time not to exceed ninety
(90 days). Such period may extend beyond the expiration of this Agreement
provided that negotiations have begun during the term of this Agreement. In the
event AMBS and Power 3 are unable to reach a mutually satisfactory agreement and
thereafter Power 3 obtains a bone fide written offer from a third party for the
Power 3 Neurodegenerative disease IP, Power 3 shall be required to disclose such
offer and its terms to AMBS within five (5) business days and AMBS shall have a
right to match said written offer within ten (10) business days. In the event
AMBS does not match said offer, Power 3 shall have the right to sell the Power 3
Neurodegenerative disease IP to the third party that made the bona fide offer at
the price and on the terms disclosed to AMBS.

 

SECTION 3 – VALIDATION STUDY AND TECHNOLOGY TRANSFER

 

3.1 Validation Studies and Technology Transfer. For consideration granted
herewith, Power 3 will use good faith efforts to carry out the validation study
and technology transfer according to Schedule B. Each month, Power 3 shall make
reports in writing to AMBS on the status of the validation studies and
technology transfer. During the period of this Agreement, AMBS’s
technical/scientific representative and other representatives may have
reasonable access to consult informally with Power 3’s technical/scientific
representative regarding the validation studies and technology transfer both
personally and by telephone.

 

SECTION 4 – REPRESENTATIONS AND WARRANTIES OF POWER 3

 

Power 3 hereby represents and warrants to AMBS as follows:

 

4.1 Organization. Power 3 (i) is duly organized, validly existing and in good
standing (or its equivalent) under the laws of the State of New York, (ii) has
all licenses, permits, authorizations and other consents necessary to own, lease
and operate its properties and assets and to carry on its business as it is now
being conducted and (iii) has all requisite corporate or other applicable power
and authority to own, lease and operate its properties and assets and to carry
on its business as it is now being conducted and presently proposed to be
conducted. Power 3 is duly qualified or authorized to conduct business and is in
good standing (or its equivalent) as a foreign corporation or other entity in
all jurisdictions in which the ownership or use of its assets or nature of the
business conducted by it makes such qualification or authorization necessary.

4.2 Authorization; Validity of Agreement. Power 3 has all requisite corporate
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance by
Power 3 of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by the Board of Directors of Power 3 and no
other action on the part of Power 3 or any of its stockholders or subsidiaries
is necessary to authorize the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby. This Agreement has been
duly executed and delivered by Power 3 and is a valid and binding obligation of
Power 3, enforceable against Power 3 in accordance with its terms, except as
such enforcement is limited by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

3

 

4.3 Consents and Approvals; No Violations. Neither the execution, delivery or
performance of this Agreement by Power 3 nor the consummation of the
transactions contemplated hereby will (i) violate any provision of its
certificate of incorporation or by-laws; (ii) violate, conflict with or result
in a breach of any provision of, or constitute a default (or an event which,
with notice or lapse of time or both, would constitute a default) under, require
the consent of or result in the creation of any encumbrance upon any of the
properties of Power 3 or any of its subsidiaries under any material note, bond,
mortgage, indenture, deed of trust, license, franchise, permit, lease, contract,
agreement or other instrument to which Power 3 or any its subsidiaries or any of
their respective properties may be bound; (iii) require any consent, approval or
authorization of, or notice to, or declaration, filing or registration with, any
governmental entity by or with respect to Power 3 or any of its subsidiaries; or
(iv) violate any order, writ, judgment, injunction, decree, law, statute, rule
or regulation applicable to Power 3 or any of its subsidiaries or any of their
respective properties or assets (See Schedule C).

4.4 The consent of, or the delivery of notice to or filing with, any party to a
material contract is not required for the execution and delivery by Power 3 of
this Agreement or the consummation of the transactions contemplated under the
Agreement.

4.5 Patents and Other Intangible Assets. Power 3 (i) owns, free and clear of all
liens, all patents, trademarks, copyrights, inventions, trade secrets, and
know-how related to or comprising the Power 3 PK IP, (ii) has not sold or
granted to any third party any rights in the Power 3 PK IP, and (iii) has the
right to use such intellectual property without infringing upon or otherwise
acting adversely to the right of any person under or with respect to any of the
foregoing. All of the Power 3 PK IP can and will be licensed by Power 3 to AMBS
upon the terms of this Agreement without the consent of any Person other than
AMBS. 

4.6 Shares To Be Issued To Power 3. With respect to the shares of common stock
to be issued to Power 3 as consideration hereunder (the “Shares”), Power 3
represents and warrants to AMBS the following:

 

(a)           Power 3 acknowledges that an investment in the Shares involves a
high degree of risk in that AMBS does not currently generate revenue and may
require substantial funds to pursue its business plan;

 

(b)           Power 3 recognizes that an investment in the shares is highly
speculative and only investors who can afford the loss of their entire
investment should consider investing in AMBS and the Shares;

4

 

(c)           Power 3 and its officers and directors have such knowledge and
experience in finance, securities, investments, including investment in
unregistered securities, and other business matters so as to be able to protect
its interests in connection with this transaction;

 

(d)           Power 3 is an "Accredited Investor" as defined in Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended;

 

(e)           Power 3 acknowledges that only a limited market for the Shares
presently exists and accordingly Power 3 may not be able to liquidate its
investment;

 

(f)            Power 3 acknowledges that the Shares are subject to significant
restrictions on transfer as imposed by state and federal securities laws,
including but not limited to a minimum holding period of at least six (6)
months;

 

(g)           Power 3 hereby acknowledges (i) that this offering of Shares has
not been reviewed by the United States Securities and Exchange Commission
("SEC") or by the securities regulator of any state; (ii) that the Shares are
being issued by AMBS pursuant to an exemption from registration provided by
Section 4(2) of the Securities Act of 1933; and (iii) that the certificate
evidencing the Shares received by Power 3 will bear a legend in substantially
the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY APPLICABLE
STATE SECURITIES LAWS. WITHOUT SUCH REGISTRATION, SUCH SECURITIES MAY NOT BE
SOLD OR OTHERWISE TRANSFERRED AT ANY TIME WHATSOEVER UNLESS IN THE OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY REGISTRATION IS NOT REQUIRED FOR SUCH
TRANSFER AND THAT SUCH TRANSFER WILL NOT BE IN VIOLATION OF THE APPLICABLE
FEDERAL AND STATE SECURITIES LAWS OR ANY RULE OR REGULATION PROMULGATED THERE
UNDER.

 

(h)           Power 3 is acquiring the Shares as principal for Power 3's own
benefit;

 

(i)             Power 3 is not aware of any advertisement of the Shares or any
general solicitation in connection with any offering of the Shares;

 

(j)            Power 3 acknowledges and agrees that the AMBS has previously made
available to Power 3 the opportunity to ask questions of and to receive answers
from representatives of AMBS concerning AMBS and the Shares, as well as to
conduct whatever due diligence Power 3, in its discretion, deems advisable.

5

 

SECTION 5 – REPRESENTATIONS AND WARRANTIES OF AMBS

 

AMBS hereby represents and warrant to Power 3 as follows:

 

5.1 Organization. AMBS (i) is duly organized, validly existing and in good
standing (or its equivalent) under the laws of the State of Delaware, (ii) has
all licenses, permits, authorizations and other consents necessary to own, lease
and operate its properties and assets and to carry on its business as it is now
being conducted and (iii) has all requisite corporate or other applicable power
and authority to own, lease and operate its properties and assets and to carry
on its business as it is now being conducted and presently proposed to be
conducted. AMBS is duly qualified or authorized to conduct business and is in
good standing (or its equivalent) as a foreign corporation or other entity in
all jurisdictions in which the ownership or use of its assets or nature of the
business conducted by it makes such qualification or authorization necessary.

5.2 Authorization; Validity of Agreement. AMBS has all requisite corporate power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance by
AMBS of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by the Board of Directors of AMBS and no other
action on the part of AMBS or any of its stockholders or subsidiaries is
necessary to authorize the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby. This Agreement has been
duly executed and delivered by AMBS and is a valid and binding obligation of
AMBS, enforceable against AMBS in accordance with its terms, except as such
enforcement is limited by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

5.3 Shares To Be Issued To Power 3. With respect to the shares of common stock
to be issued to Power 3 as consideration hereunder (the “Shares”), AMBS
represents and warrants to Power 3 that, upon issue, the Shares will be duly and
validly issued, fully paid and non-assessable common stock in the capital of
AMBS.

5.4 Fairness Opinion. Power 3 and AMBS represents that the Parties do not
require a fairness opinion to execute this Agreement or transfer the License.

SECTION 6 – INDEMNIFICATION AND RELATED MATTERS

6.1 Indemnification. Power 3 shall indemnify and hold harmless AMBS, and AMBS
shall indemnify and hold harmless Power 3, (collectively, the “Indemnified
Parties”), and shall reimburse the Indemnified Parties for, any loss, liability,
claim, damage, expense (including, but not limited to, costs of investigation
and defense and reasonable attorneys’ fees) (collectively, “Damages”) arising
from or in connection with (a) any inaccuracy, in any material respect, in any
of the representations and warranties made in this Agreement or in any
disclosure schedule thereto, or any actions, omissions or statements of fact
inconsistent with any such representation or warranty, (b) any failure to
perform or comply in any material respect with any covenant or agreement in this
Agreement, (c) taxes attributable to any transaction or event occurring on or
prior to the date of this Agreement, or (d) any litigation, action, claim,
proceeding or investigation by any third party relating to or arising out of the
business or operations of the respective parties prior to the date hereof.

6

 

6.2 Survival. All representations, warranties, covenants and agreements of the
Parties contained in this Agreement or in any instrument delivered pursuant to
this Agreement shall survive the termination of the initial term of this
Agreement.

6.3 Notice of Claims.

(a) If an Indemnified Party shall assert a claim for indemnification pursuant to
Section 6.1, such Indemnified Party shall submit to the indemnitor a written
claim stating: (i) that an Indemnified Party incurred or reasonably believes it
may incur Damages and the amount or reasonable estimate thereof of any such
Damages; and (ii) in reasonable detail, the facts alleged as the basis for such
claim and the section or sections of this Agreement alleged as the basis or
bases for the claim.

(b) In the event that any action, suit or proceeding is brought against any
Indemnified Party with respect to which a party may have liability under this
Section 6, the indemnitor shall have the right, at its cost and expense, to
defend such action, suit or proceeding in the name and on behalf of the
Indemnified Party; provided, however, that the Indemnified Party shall have the
right to retain its own counsel, with fees and expenses paid by indemnitor, if
representation of the Indemnified Party by counsel retained by the indemnitor
would be inappropriate because of actual or potential differing interests
between indemnitor and the Indemnified Party. In connection with any action,
suit or proceeding subject to this Section 6, the parties agree to render to
each other such assistance as may reasonably be required in order to ensure
proper and adequate defense of such action, suit or proceeding. An indemnitor
shall not, without the prior written consent of the applicable Indemnified
Parties, which consent shall not be unreasonably withheld or delayed, settle or
compromise any claim or demand if such settlement or compromise does not include
an irrevocable and unconditional release of such Indemnified Parties for any
liability arising out of such claim or demand.

SECTION 7 – TERM AND TERMINATION

7.1 This Agreement shall expire 1 year from its date of execution unless
extended or sooner terminated in accordance with the provision of this section.

7.2 Either party may terminate this Agreement on the anniversary date by giving
the other party sixty (60) days prior written notice of its election to
terminate.

7.3 If Power 3 fails to timely meet its obligations under Section 3 and shall
fail to remedy these failures within thirty (30), ABMS may terminate this
Agreement upon thirty (30) days written notice. Upon termination, Power 3 shall
immediately return, without further consideration, all common stock issued to
Power 3 under the terms of this Agreement.

7.4 No rights or obligations survive termination of this Agreement.

7

 

SECTION 8 – NOTICES

 

All notices, requests, demands, claims, and other communications hereunder shall
be in writing. Any notice, request, demand, claim or other communication
hereunder shall be deemed duly delivered four business days after it is sent by
registered or certified mail, return receipt requested, postage prepaid, or one
business day after it is sent for next business day delivery via a reputable
nationwide overnight courier service, in each case to the intended recipient as
set forth below:

 

If to Power 3:

Power 3 Medical Products, Inc.

ATTN: Helen R. Park, M.S.

26202 Oakridge Dr. A-102

The Woodlands, TX 77380

 

If to AMBS:

Amarantus BioSciences, Inc.

Attn: Gerald Commissiong

675 Almanor Ave.

Sunnyvale, CA 94085

 

SECTION 9 – MISCELLANEOUS

 

9.1 Amendments. Subject to applicable law, this Agreement may be amended or
modified by the parties hereto only by written agreement executed by each party
to be bound thereby and delivered by duly authorized officers of the parties
hereto.

 

9.2 Entire Agreement. This Agreement and the exhibits attached hereto or
referred to herein constitute the entire agreement of the parties hereto, and
supersede all prior agreements and undertakings, both written and oral, among
the parties hereto, with respect to the subject matter hereof and thereof.

 

9.3 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement will nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto will
negotiate in good faith to amend or modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible.

 

9.4 Successors and Assigns; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned or delegated by any of the parties hereto without
the prior written approval of all parties.

8

 

9.5 No Third Party Beneficiaries. Nothing herein expressed or implied shall be
construed to give any person other than the parties hereto (and their successors
and assigns as permitted herein) any legal or equitable rights hereunder.

 

9.6 Counterparts; Delivery by Facsimile. This Agreement may be executed in
multiple counterparts, and by the different parties hereto in separate
counterparts, each of which when executed will be deemed to be an original but
all of which taken together will constitute one and the same agreement. This
Agreement and each other agreement or instrument entered into in connection
herewith or therewith or contemplated hereby or thereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or by electronic mail, shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or electronic
mail to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or electronic mail as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

 

9.7 Governing Law. This Agreement and the agreements, instruments and documents
contemplated hereby shall be governed by and construed and enforced in
accordance with the laws of the State of Nevada without regard to its conflicts
of law principles.

 

8.8 Interpretation.

 

(a)                When a reference is made in this Agreement to a section or
article, such reference shall be to a section or article of this Agreement
unless otherwise clearly indicated to the contrary.

(b)               Whenever the words “include”, “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.”

(c)                The words “hereof”, “hereby”, “herein” and “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole and not to any particular provision of this Agreement,
and article, section, paragraph, exhibit and schedule references are to the
articles, sections, paragraphs, exhibits and schedules of this Agreement unless
otherwise specified.

(d)               The words “knowledge,” or “known to,” or similar terms, when
used in this Agreement to qualify any representation or warranty, refer to the
knowledge or awareness of certain specific facts or circumstances related to
such representation or warranty of the persons in the Applicable Knowledge Group
(as defined herein) which a prudent business person would have obtained after
reasonable investigation or due diligence on the part of any such person. For
the purposes hereof, the “Applicable Knowledge Group” with respect to AMBS shall
be Gerald Commissiong. For the purposes hereof, the “Applicable Knowledge Group”
with respect to Power 3 shall be Ira L. Goldknopf, Ph.D.

9

 

(e)                The word “subsidiary” shall mean any entity of which at least
a majority of the outstanding shares or other equity interests having ordinary
voting power for the election of directors or comparable managers of such entity
is owned, directly or indirectly by another entity or person.

(f)                For purposes of this Agreement, “ordinary course of business”
means the ordinary course of business consistent with past custom and practice
(including with respect to quantity and frequency).

(g)               The plural of any defined term shall have a meaning
correlative to such defined term, and words denoting any gender shall include
all genders. Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.

(h)               A reference to any legislation or to any provision of any
legislation shall include any modification or re-enactment thereof, any
legislative provision substituted therefor and all regulations and statutory
instruments issued thereunder or pursuant thereto, unless the context requires
otherwise.

(i)                 The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.

10

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first written above.  

 

Amarantus BioSciences, Inc. By: /s/ Gerald Commissiong Name: Gerald Commissiong
Title: President & CEO Power 3 Medical Products, Inc. By: /s/ Helen R. Park
Name: Helen R. Park, M.S. Title: Interim CEO      

11

 

Schedule A – Power 3 Parkinson’s Disease Diagnostic IP

 

The Power 3 PK IP shall include of all of Power 3’s right title and interest in
and to the intellectual property rights set forth herein below, as they relate
to Parkinson’s disease diagnosis, including without limitation: (a) the patents,
patent applications, and any inventions set forth below (collectively, the
"Patents"); (b) all rights to apply in any or all countries of the world for
patents or governmental grants in such Patents; (c) any and all applications
filed and any and all patents, certificates of inventions or other governmental
grants granted on said Patents in the United States or any other country,
including each and every application filed and each and every Patent granted on
any applications which is a division, substitution or continuation of any of
said applications; (d) each and every reissue or extension of any of such
Patents; (e) each any every patent claim resulting from a reexamination
certificate for any and all such Patents; and (f) any and all rights to sue for
and recover damages for any past, present or future violation, misappropriation
or infringement of the Patents.

 

Title of Patent, Patent Application, or Invention Jurisdiction
Application/Priority Diagnosis of Parkinson’s Disease US 12/802,630; 06/10/2009
Assays for diagnosis and therapeutics employing similarities and differences in
blood serum concentrations of 3 forms of complement C3C and related protein
biomarkers between Amytrophic Lateral Sclerosis and Parkinson's disease US
13/118,175; 08/24/2005 Forty Seven (47) Protein Biomarkers For
Neurodegenerative  Diseases US 12/069,807; 2/13/2008

12

 

Schedule B

 

Timeline for PD Technology Transfer and Development

 

[image_001.jpg]




13

 



Summary of Steps

 

IP exchange

Patent Applications Exchange

SOP exchange

Lists

Equipment and supplies

Personnel requirements

Training

Training manual
In-house at P3 training

Training at Amarantus approved site

Qualification

P3 & Am side by side testing

Certification

Release of PD diagnostic test to Amarantus

Clinical Trials

Finish Phase II

Configuration for target market

Phase III

Future Options

CLIA testing with Gel system

ELISA development

CLIA testing ELISA

Partner mid to large diagnostic company

FDA approval for Gel system

FDA approval for ELISA

FDA partnering with diagnostic company

 

14

 

Monthly Timeline

 

Month one P3 - $50,000 

IP exchange 

IP discussions 

SOP’s 

Personnel 

Lab Tec full  

PhD 1/3 

Consultant ½ 

Supplies 

Gels 

Other chemicals 

Calibration 

Freezer 

Water system 

Spectrophotometer 

Imager 

Computer program updates 

PDQUEST® 

SAS® 

Analyze-It® 

Training manual transfer 

Contact clinical site for initial samples PK and control samples 

IP attorney 

Equipment List and contact information transfer 

Supply list 

Vendor list with contact information 

15

 

Month one AM

Receive IP info transfer-consult with IP attorney for prosecution needed

Read and analyze SOPs-questions

Lease lab space

Decide location of lab space

Contract lab work

16

 

Month Two P3 - $40,000

Personnel 

Lab Tech full 

PhD 1/3 

Consultant ½ 

Imaging training new personnel 1/3 time 

SAS analysis training new personnel 1/3 time 

Supplies  

Re run samples on new gels/stain/de-stain/image 

Albumin standards 12 gels 

Pools 

PD 

PD like 

Control (age/sex matched) 

Qualify Results 

Samples from Phase I (triplicate) 

5 PD 

5 PD like 

5 Age matched controls 

Qualify Results 

Samples from Phase II (triplicate) 

25 samples PD 

25 samples PD like 

25 samples control 

Qualify Results 

Validation for method restart complete when criteria met: 

Image quality 

Accuracy 

Reproducibility 

Robustness 

Linearity 

Dynamic range 

Limit of detection 

Limit of quantify ability 

Plan for next phases samples with Amarantus 

Contract and IRB Protocol for new clinical site for prospective samples 



17

 




Month Two-Three AM

Set up lab at AM designated site

Order equipment

2D Gel equipment

Spectrophotometer

Imager

Hood

Refrigerators

Solution storage

Working sample storage

Freezer -20°C

Freezer -80°C

Water system – high quality

Biohazard container and pickup contract

Miscellaneous

Order supplies

Reagents

Miscellaneous

Employ qualified personnel

Project manager

Lab manager 

Lab tech 

Image analysis

Bioinformatics

Purchase computers

Purchase PDQUEST® program

Purchase SAS® program

Procure source for new samples

 

Month Two P3 and AM

Develop plan for continuation of clinical trial for PD

disease diagnosis

18

 

Month Three-Five P3 - $40,000

 

Begin running samples for clinical trials-continue Phase II

 

50 new PD prospective samples

50 new PD like prospective samples

50 new prospective control samples

 

Evaluate SAS generated results

 

Begin training AM personnel at P3

LT full 

PhD ½ 

Consultant ½ 

Image Tech 

SAS consultant 1/3 

Supplies 

Send initial samples (Set 1) from phase I and standard pools to AM 

19

 

Month Four AM Train at P3 - $40,000

Visit P3 

Train for protein analysis 

Train use of spectrophotometer 

Standard curve with Standard albumin 

Train for 2D gels 

Train image Tech 

SAS program set up and initial training 

Qualify training of AM Personnel 

Albumin standards 12 gels 

Pools 

PD 

PD like 

Control (age/sex matched) 

Qualify Results 

Samples from Phase I (triplicate) 

5 PD 

5 PD like 

5 Age matched controls 

Qualify Results 

Samples from Phase II (triplicate) 

25 samples PD 

25 samples PD like 

25 samples control 

Qualify Results 

Validation for method transfer complete when criteria met: 

Image quality 

Accuracy 

Reproducibility 

Robustness 

Linearity 

Dynamic range 

Limit of detection 

Limit of quantify ability 

20

 

Month Six-Twelve P3

Continue clinical sample testing and analysis 

Start Phase III clinical trial 

500 PD 

500 PD like 

500 Age matched 

Personnel 

LT full 

Asst lt full 

PhD full 

Image tech 

Consultant ½ 

SAS consultant full 

Clerk 

21

 

Month Five AM

Train and qualify at AM facility 

Albumin standards 12 gels 

Pools 

PD 

PD like 

Control (age/sex matched) 

Qualify Results 

Samples from Phase I (triplicate) 

5 PD 

5 PD like 

5 Age matched controls 

Qualify Results 

Samples from Phase II (triplicate) 

25 samples PD 

25 samples PD like 

25 samples control 

Qualify Results 

Validation for method transfer complete when criteria met: 

Image quality 

Accuracy 

Reproducibility 

Robustness 

Linearity 

Dynamic range 

Limit of detection 

Limit of quantify ability 

Send results to P3 

Pass this set vs. results of AM at P3 and P3 at P3 

22

 

 

Month Six-Eight AM

 

Begin running samples for clinical trials-continue Phase II

 

50 new PD prospective samples

50 new PD like prospective samples

50 new prospective control samples

 

Evaluate SAS generated results

23

 

Month Nine-Fifteen AM

Receive clinical trial samples

Start Phase III clinical trial Testing at AM

Compare results for validation with Power 3 results

 

Month Thirteen P3

Start Preparation for Commercialization with Am

 

Month Sixteen AM

Continue Phase III

If everything validates

Tech transfer complete

 

24

 

Timeline

 

Six Month timeline Cost

 1. Month 1 Lab startup $50,000
 2. Month 2 Requalification $40,000
 3. Month 3 Continue Phase II $40,000
 4. Month 4 Continue Phase II $40,000
 5. Month 5 Continue Phase II $50,000
 6. Month 6 Begin Phase III $65,000



Total $285,000

 

This is for Power 3’s portion of the time line.

This is a laboratory use of funds only. No new equipment. For intrinsic cost
without a detailed budget, it might be better to estimate a budget of $300,000
to $500,000.

 

25

 

Schedule C

 

Legal Opinion related to legal claim with Transgenomics

26

 

January 6, 2012

 

 

 

 

VIA EMAIL Helenpark9@aol.com

 

Helen R. Park

Power3 Medical Products, Inc.

26202 Oak Ridge Drive, Suite A-I 02

Spring, TX 77380

 

Re: Transgenomic, Tne. v. Power3 Medical Products, Tnc.

Case No: 10-cv-79

Our File No. 12543-0

 

Dear Helen:

 

Pursuant to your request, this letter addresses the litigation status between
Power3 Medical Products, Inc. and Transgenomic, Inc. in the case captioned
Transgenomic. Tnc. v. Power3 Medical Products. Inc., Case No.: lO·cv-79, in the
U.S. District Court for the District for Nebraska (the "Litigation").

 

After a July 20 II mediation, the parties to the Litigation reached a Settlement
and Mutual Release Agreement that was executed in August 2011. On October 12,
2011, the Court entered an Order dismissing the Litigation with prejudice.

 

Please let me know if you have any questions regarding the Litigation.

 

Sincerely,

 

 

/s/ Kristin M.V. Farwell

Kristin M.V. Farwell

 

KMF/jlm

cc: Gregory C. Scaglione

27

 

Schedule D

 

Neurodegenerative Disease IP

28

 

[image_002.gif] 

 

Power3 Medical Products, Inc.

Neurodegenerative IP List

 

PATENT NUMBER Diagnosis of Parkinson's Disease

12/802,630

 

Assays for ALS and ALS-Like Disorders

12/804,868

 

Assays for diagnosis and therapeutics employing similarities and differences in
blood serum concentrations of 3 forms of complement C3C and related protein
biomarkers between Amytrophic Lateral Sclerosis and Parkinson's disease

131118,175

 

Diagnosis of Alzheimer's Disease

13/153,669

 

Diagnosis of Multiple Forms of Alzheimer's Disease Based on Difference in
Concentration of Protein Biomarkers in Blood Serum of Patients

12/217,885

 

Forty Seven (47) Protein Biomarkers For Neurodegenerative Disease

12/069,807

 

TRADEMARK NeuroPro and Design

76/605,921

 

 

Confidential Information 26202 Oakridge, DR. Suite A-102, Spring, TX 77380



29

 

 

